This action was commenced October 8, 1955 and went off the calendar by default in 1958. The court at Special Term on April 15, 1960 having dismissed the action for failure to prosecute; and on March 17, 1960 having denied an application to open the calendar default and restore the action to the calendar, a heavy burden rested on the plaintiff to sustain the further application made in January, 1962 to open the calendar default and to permit the action to be continued. No adequate showing was made and the original disposition of dismissal should stand. Order opening the default and restoring the case to the calendar reversed and motion denied, with $10 costs. Bergan, P. J., Gibson, Herlihy, Reynolds and Taylor, JJ., concur.